DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Response to Amendment
Claims 1 and 11 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 8 of Remarks:

35 USC 101 

The Office Action includes a rejection of claims 1-20 under 35 USC 101, alleging that the claims are directed to mental processes, certain methods of organizing human activity, and mathematical concepts. Applicant respectfully requests reconsideration. The Applicant respectfully traverses and submits that for at least the reasons below, the claims are patent eligible pursuant to the Revised Patent Subject Matter Eligibility Guidance (“the Revised Guidance’). 

While Applicant does not necessarily agree with the rejection, independent claims 1 and 11 have been amended to clarify connections between components showing how the claims form a novel practical application for an account resource management system that tracks resources in at least two accounts (or two logical accounts), reallocates resources to the two accounts (or two logical accounts), and then processes an order associated with a first account and a second account (or two logical accounts) for a subsequent term. 

While Applicant does not necessarily agree that the claims are abstract, Applicant will focus the remarks below to Step 2A, Prong Two (with reference to the integration to a practical application formed by the claims). Applicant reserves the right to further argue against this rejection in future, continuing and/or co-pending applications. 

Allocating amounts between accounts in order to comply with a policy (e.g. hedging an annuity policy) and processing an order is mitigating risk and complying with legal agreements which is a fundamental economic practice and legal interaction.

Applicant notes that the Office Action includes a comment at page 4 that alleges that the judicial exception is not integrated into a practical application because the computer hardware is recited as “a generic processor performing generic computer functions” and “amounts no more than mere instructions to apply the exception using a generic computer component.” Reconsideration is respectfully requested. 

By automatically processing an order for a subsequent term based on the tracking and reallocation of resources that occurs in a current term, the claims are integrated into a practical application (Step 2A-Prong 2). l.e., the tracking and reallocation of resources is used to determine the next order that will generate subsequent additional resources to track and reallocate. Such a management system allows for risk associated with the accounts to be automatically managed So as to mitigate the risks in at least one of the accounts. Additionally, the claims teach obtaining updated policy information and changing the tracking and allocation parameters (e.g., maximum resource tolerance amount, etc.) based on the updated policy information. |.e., the solution takes changes to policy information into account when reallocating resources in the two accounts (i.e., practical application). 

Moreover, the claims allow for timely and accurate policy updates and determination of the maximum resource tolerance amount in order to determine the reallocation amounts and place subsequent time period orders prior to an end of the current time period. For complex and voluminous account management, the allocations must be determined prior to the end of the current period so as to be immediately applied at the start of the subsequent period. This ability improves the current method of simple payouts and/or simple reinvestment of gains.

Applicant respectfully submits that once a claim integrates allegedly judicial exceptions into a practical application, then “the analysis is done” as noted in the Revised Guidance. Claims 1 and 11 do in fact claim subject matter that defines a complete resource management application - from tracking and reallocating resources in a current term based on updated policy information, and then placing an order for a subsequent term based on the current term reallocation that will generate additional resources to track and allocate. Therefore, the claims do in fact recite a practical application. 

The practical application cannot itself be abstract.  Even if tracking were claimed, which it appears not to be in the independent claims, tracking accounts would be abstract.  Reallocating resources is also abstract as it is moving financial assets around and complying with a policy (contract or agreement).

From MPEP 2106.04(a)(2) II C regarding tracking transactions…
“…The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.” 

Moreover, Applicant notes that the implementation of claims 1 and 11 do not preclude other uses of payouts or reinvestment accounts as taught in the prior art. As such, claims 1 and 11 cannot be seen as monopolizing the tracking and allocation of resources. Therefore, under the revised guidance, the claims should be seen as patent eligible for at least these reasons. 

Preemption is not a two-way test for eligibility.

It is respectfully submitted that the claims of the present application at least should be considered to integrate any judicial exception into a practical application (Step 2A-Prong 2). Accordingly, for at least these reasons, the claims of the present application are directed to patent-eligible subject matter and comply with 35 USC 101. 

Reconsideration and withdrawal of all rejections under 35 USC 101 are respectfully requested. 

Considerations for a practical application include improvements to computer or other technology itself.  Also, the requirement for either a practical application or significantly more is an additional element that itself is not abstract.  Therefore, something additional (additional element) that itself is not abstract is required.

Steps directed to complying with a policy (an agreement) by moving resources between accounts would be in the area of Certain Methods of Organizing Human Activity, therefore abstract.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Applicant argues 35 USC §103 Rejection, starting pg. 9 of Remarks:

Based on the claim amendments and further search and consideration, the prior art rejection is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 11 recites the limitations of:
A computer-implemented method of managing account resources based on policy information, the method comprising: 
obtaining, by at least one processor of an account resource tracking system, updated policy information associated with a first account and a second account; 
detecting, by the at least one processor, an increase in resources associated with the first account, said increase in resources obtained in a current period; 
detect an increase in resources associated with the second account, said increase in resources obtained in the current period; 
allocating, by the at least one processor, a first portion amount of the increase in resources of the first account to a second account, said first portion amount determined based on the updated policy information; 
determining, by the at least one processor, a maximum resource tolerance amount of a remainder of the increase in resources, said maximum resource tolerance amount allocatable to the first account, said maximum resource tolerance amount determined based on: 
the updated policy information, 
the increase in the first account, and 
the increase in the second account; 
reallocating, by the at least one processor, the remainder of the increase in resources up to the maximum resource tolerance amount into the first account; 
allocating, by the at least one processor, an excess amount of the remainder that is over the maximum resource tolerance amount to the second account; and 
processing, by the at least one processor, an order associated with the first account and the second account for a subsequent term, said order based on: 
the remainder of the increase in resources up to the maximum resource tolerance amount for the first account, and 
the first portion amount and the excess amount for the second account; 


wherein the resource allocations and orders for the subsequent term associated with the first and second accounts are determined prior to the end of the current period. 

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. allocating resources and determining a maximum resource tolerance amount, therefore mitigating risk) and legal interaction/obligation (allocating amount based on policy information).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
These above limitations, under their broadest reasonable interpretation, also cover performance of the limitation as mental processes.  The claim recites elements, highlighted in bold above, which covers performance of the limitation that can be concepts performed in the mind of a person or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. See also MPEP 2106.04(a)(2) III C where using a generic computer to perform abstract elements has been found to be non-statutory.  See paragraph [0086] where use of various existing processors can be used for implementation.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a processor, memory (Claim 1); processor (Claim 11).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0086] about implantation using various existing processors and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  The account resource tracking system appears to be just software (Fig. 2B and para. [0050]).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as obtaining (receiving) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes, and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The dependent claims themselves also recite abstract steps, as well as further limiting abstract elements.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least allocation of accounts:
CA-3087815-A1; US-20100030584-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693